Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Harold L. Galloway, J.), *1746entered February 19, 2009 in a proceeding pursuant to CPLR article 78 and a declaratory judgment action. The order and judgment, among other things, determined that the Municipal Code Violations Bureau has jurisdiction to adjudicate violations of the New York State Uniform Fire Prevention and Building Code.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Ophardt v Vasquez (74 AD3d 1742 [2010]). Present—Scudder, P.J., Martoche, Fahey, Green and Gorski, JJ.